Title: [Diary entry: 25 October 1787]
From: Washington, George
To: 

Thursday 25th. Thermometer at 56 in the Morning—66 at Noon and 66 at Night. Clear all day, with the Wind at So. Wt. Rid to all the Plantations. In the Neck, began with 4 plows to flush plow field No. 6 (in 6 feet Ridges) for Indian Corn & Potatoes next yr. and began also to draw the Buck Wh. together, and to get up the Hogs at this place for killing.  At Muddy hole began also to get in, and thresh out the Buck Wheat. An half acre of the experimental grd. at this place which had been divided into 3 equal parts and planted with the Bunch homeny Beans—Of the commn. homony bean and with the small round Pease yielded as follow—viz.—of the first which had been gathered before I came home 3 pecks—of the 2d. (just now gathered) 1 peck only and of the other viz. Pease the 2d. & last gathering of which has been just made—3 pecks. Note each of these Thirds contained the 6th. of an acre. Of the experimental half acres there are 3 yet to obtain the crops from—viz.—Jerusalem Artichokes (of which, out of 1442 hills 417 are missing)—Carrots and Turnips. In the half acre of Irish Potatoes there were 27 Rows 4 feet a part & 60 in length. These were also missing in places, and more in the undunged than dunged part. Had the Rows been nearer, the Crop would have been greater. Ordered the Irish Potatoes at this place wch. had been planted under Straw &ca. for experiments to be taken up. 
Yield as follow.



Bushls.


From 400 Sqr. yards laid on Green sward & covd. w. str.

3 3/4


From 56 sqr. yds. laid on a poor washed knowl—gulld.

3 Pecks


From a sqr. made by Fence rails & raised lair above lair with Straw & Potatoes
}
3/4 of a Peck


From 160 sqr. yds. laid in grn. Sward & covd. with Corn Stalks
}
1 Peck

 At Dogue Run the hands were getting in & threshing out Buck Wheat. At Frenchs—The Hoe people and Cart were filling up gullies and two plows were at work. At the Ferry two plows began to break up part of No. 2 for Indian Corn & Potatoes. The rest of the Negroes were measuring and carrying off Oats—Stacking blades and otherwise securing the fodder. At the Mansion House setting Turnips raised from the Seed sent me by Mr. Young to propagate Seed from. On my return home found Mrs. Stuart and her two youngest daughters here—and Mr. & Miss Lee whom I had left.